TDCJ Offender Details                                                         %VS\^\                 Page 1of 2
                                                                      TDCJ Home      K*™ New Offender Search
    sH*                      m*mm >mMi\mm»mm


 Offender Information Details
   .;.,.: Return to Search list



 SID Number:                                     04650712

 TDCJ Number:                                    01986394

 Name:                                           JAMES,MICHAEL

 Race:                                          W

 Gender:                                         M

 DOB:                                            1951-07-20

 Maximum Sentence Date:                          2017-12-13

 Current Facility:                               HOLLIDAY

 Projected Release Date:                         2017-12-13

 Parole Eligibility Date:                        2016-12-13

 Offender Visitation Eligible:                   NO

 The offender is temporarily ineligible for visitation. Please call the offender's unit for any
 additional information.                                                  >

 The visitation information is updated once daily during weekdays and multiple times per day
 on visitation days.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                       Offender is not scheduled for release at this time.

 Scheduled Release Type:                       Will be determined when release date is scheduled.

 Scheduled Release Location:                   Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
    Offense                         Sentence                              Sentence (YY-MM-
                       Offense                   County     Case No.
      Date                            Date                                      DD)




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=04650712                   5/11/2015